 LUMMUS INDUSTRIES, INC.Lummus Industries, Inc. and Chester L. Pumphrey.Case 10-CA-14877January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 12, 1980, Administrative LawJudge Harold Bernard, Jr., issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.2i Subsequent to the issuance of the Administrative Law Judge's Deci-sion in this proceeding, the Board issued its Decision in Wright Lin, .4Division of Wright Line, Inc.. 251 NLRB No. 1083OR (1980), which Decisionsets forth a two-step mode of analysis for determining causation in casesarising under Sec. 8(a)(X3) or (I). Although the Administrative Law Judgein the instant case did not apply the precise Wright Line analysis (and,indeed, could not have been expected to), we find that his analysis is notrendered defective by Wright Line Thus, the Administrative Law Judge'sfindings at sec 11, pars 25-28, of his Decision constitute prima facie-showing sufficient to support the inference that a moltivating factor inRespondent's decision to discipline Chester Pumphrey was Pumphrey'sengaging in protected activities, thereby satisfying the first step of WrightLine. In addition, the Administrative Law Judge's findings regarding Re-spondent's purported defense at sec. 1, pars 29-36, of his Decision aresufficient to demonstrate that Respondent would not have disciplinedPumphrey in the absence of the protected activity. Accordingly, al-though the Administrative Law Judge utilized the term "at least in part"in characterizing causality (a characterizaton which Wright Line discour-ages in future cases) we conclude that his analysis is in harmony 'sith theanalytical objectives of Wright Line and e therefore affirm his conclu-sion that Respondent's discipline of Pumphrey violated Sec. 8(a)(1)We also note that in affirming the Administrative Law Judge we donot rely on his discussion of the decisions in Timpte, Inc. v. NL.R.B., 590F.2d 871 (10th Cir 1979). and Maryland Drydock Company v. N.L.R.B.,183 F.2d 538 (4th Cir 1959) We find those cases inappxsite to the deci-sion here, which concerns statements neither obscene nor tending toexpose management officials to ridicule Nor do we rely on the Adminis-trative Law Judge's statement that he did not necessarily approve ofPumphrey's tactics or doubt that Respondent discharged Pumphrey inthe good-faith belief that discharge was warranted, as we find such aninquiry irrelevant.2 The Administrative Law Judge inadvertently neglected to includethe reinstatement remedy in his recommended Order and failed to orderthat Respondent rescind its invalid no-distribution and no-solicitationrules, remedy routinely granted under these circumstances. See LutheranHospital of Milakee. Inc., 224 NLRB 176 (1976). We shall also orderthat Respondent expunge from the personnel files of Chester Pumphreyany written reference to the unlawful warnings given to him We havealso added to par (c) of the recommended Order the language "or forengaging in protected concerted activity." which was inadvertently omit-ted.Member Jenkins would compute the interest due on backpay in accor-dance with his partial dissent in Olympic Medical Corporation, 250 NLRB146 (1980).254 NLRB No. 79ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Lummus Industries, Inc., Columbus, Georgia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining or enforcing by warnings or oth-erwise any rule that prohibits employees from dis-tributing literature in nonworking areas on non-working time, whenever such distribution is pro-tected by Section 7 of the Act.(b) Maintaining any rule that prohibits employeesfrom soliciting on nonworking time, wheneversuch solicitation is protected by Section 7 of theAct.(c) Discharging or otherwise discriminatingagainst any employee pursuant to an unlawful no-distribution rule or for engaging in protected con-certed activity.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer immediate and full reinstatement toChester L. Pumphrey to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or other rights and privileges previously en-joyed, and make him whole for any loss of earn-ings he may have suffered by reason of its unlawfulaction against him in the manner set forth in thesection of the Administrative Law Judge's Deci-sion entitled "The Remedy."(b) Rescind any warnings and expunge any refer-ence in Pumphrey's personnel file to action takenagainst him because of activities herein found to beprotected concerted activity.(c) Forthwith rescind its no-distribution and no-solicitation rules to the extent that they prohibit itsemployees during their nonworking time from so-liciting in its facility with regard to matters pro-tected by the National Labor Relations Act orfrom distributing protected literature in the non-work areas of the facility.(d) Post at its place of business in Columbus,Georgia, copies of the attached notice marked"Appendix."3Copies of said notice, on forms pro-vided by the Regional Director for Region 10,3 In the enlt that this Order is enforced by a Judgment of a lnitedStates (Court of Appeals, the words in the notice reading "'osted byOrder of the National l.abor Relations Board" shall read "P'osted Pursu-ant to a Judgment of the United States Court of Appeals Enrforcing anOrder of the National Labor Relations Board"649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by an authorized represen-tative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT maintain or enforce by warningsor otherwise any rule that prohibits employees fromdistributing literature in nonworking areas on non-working time, where such distribution is protectedby Section 7 of the National Labor Relations Act.WE WILI. NOT maintain any rule that prohibitsemployees from soliciting on nonworking time,where such solicitation is protected by Section 7 ofthe Act.WE WILL NOT discharge or otherwise discrimi-nate against any employee pursuant to an unlawfulno-distribution rule or because he engages in pro-tected concerted activity.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the Act.WE WILL offer Chester L. Pumphrey immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his senior-ity or other rights and privileges, and WE WILLmake him whole, with interest, for any loss of earn-ings he has suffered as a result of our unlawfulaction against him in discharging him pursuant toour unlawful no-distribution rule and because he en-gaged in protected concerted activity.WE WILL rescind and expunge any reference inChester Pumphrey's personnel file to action wetook against him because he engaged in protectedconcerted activity.WE WI.L rescind our no-distribution and no-so-licitation rules to the extent that they prohibit ouremployees during their nonworking time from solic-iting in our facility with regard to matters protectedby the National Labor Relations Act or from dis-tributing protected literature in the nonwork areasof our facility.LUMMUS INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge:This case was heard at Columbus, Georgia, on March24, 1980. The charge was filed on August 1, 1979, andcomplaint issued the following September 4. The issuesare: (1) whether Respondent's rules 7 and 8 overly re-strict employees' rights to engage in solicitation concern-ing union activities, and the distribution of literature re-lated to union activitiy; (2) whether Pumphrey was dis-charged for violating rule 8; and (3) whether Respon-dent's discharge of Pumphrey for circulating allegedlydefamatory matter violated Section 8(a)(1) of the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses and after careful consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONLummus Industries, Inc., a Georgia corporation, is en-gaged in the manufacture of cotton ginning equipmentwith an office and place of business in Columbus, Geor-gia. Annually, Respondent sells products valued inexcess of $50,000 directly to customers outside Georgia.Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act. Respondent admits and I find thatLocal Lodge 1870, International Association of Machin-ists & Aerospace Workers, is a labor organization withinthe meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICES BACKGROUNDRespondent employs from 700 to 750 employees at itscotton gin equipment manufacturing plant. The Unionhas had contracts with Respondent covering these em-ployees over the years. Pumphrey, a union member, wasemployed as a machine shop trainee in November 1977and worked for Respondent until his discharge on July18, 1979.Respondent's rules and regulations governing employ-ee conduct provide, inter alia:Appropriate disciplinary action, as determined bythe Company, may be taken for any infraction of thefollowing:7. Selling, soliciting or collecting contributionsfor any purpose on Company premises unless autho-rized by the Lummus Personnel Department.8. Posting or removing any material on officialCompany bulletin boards or distributing written orprinted matter of any description at any time unlessauthorized by the Lummus Personnel Department.A third rule, rule 17, which is discussed further belowalso provided:17. Making maliciously false or slanderous state-ments regarding another employee, a supervisor, a650 LUMMUS INDUSTRIES, INC.Company official, the Company and/or its custom-ers.As early as October 1978, Pumphrey, a seemingly sin-cere would-be reformer, campaigned to improve theUnion's efforts on behalf of Lummus employees. Heasked for ideas from members of the work force to puton paper and turn in to the Union for consideration, andto the Company as well. In November, he passed aroundlists of comments and ideas that he had gathered fromfellow employees concerning employment conditions. Healso wrote suggestions on company suggestion forms inthe following January and February. As further back-ground to the events leading to Pumphrey's discharge, itis well to note that prior to his circulation of a pamphlet(G.C. Exh. 3), discussed further below, which contained,inter alia, reference to "pay-offs," in late April 1979, thatthere were already some reports on this or a similartopic circulating around the plant and which were notattributed to Pumphrey. Thus, Respondent witnessDallas Dale Hammock testified when questioned by meas to what he understood was the meaning of "sell-out,"as follows:Q.... After Mr. Pumphrey asked you a ques-tion about a union sell out, did he give you any de-tails at all about what he was talking about?A. No.Q. Did you know what he was talking about?What does a sell out mean; what did it mean to youat the time?A. Well, we have had some union officials downthere like president of the union. But most times,they are officers of the union who were picked tobe bosses. They offer them bosses' jobs from time totime. Well, they offered most of the metal workersup there in the metal shop-the most of the Jour-neymen-I don't know whether they are consideredthe smartest workers at Lummus or what-but themajority of the men come from there, and they pickcertain people and offer them bosses' jobs.In a similar vein relating as it does to allegations orstories of a payoff, already extant in the plant beforePumphrey's activities precipitating his discharge anotherRespondent witness, John T. Moore, manager of indus-trial relations, told of another rumor. Moore had 35years with the Company and was a former local unionpresident. He testified to representing the Union in con-tract negotiations in late 1976-77, and leaving office inJanuary 1978. One week later, Moore purchased a 1978model automobile and testified he heard a rumor afterthe negotiations were over that the Company had pur-chased him the new car ". ..for me to sell the Unionout...." Thus, well prior to April 1979, there wasproof that stories concerning "sell-outs" were being cir-culated in the plant other than by Pumphrey, and therecord also shows, as the parties agree, that Pumphrey'spre-April materials did not contain any reference topayoffs or bribery.Events Leading to Pumphrey's DischargeBeginning in April, the record shows that Pumphreycirculated around the plant a pamphlet (G.C. Exh. 3)which he authored and reproduced to arouse member-ship of the Union to take an interest in their wages, theirunion leadership, their contractual working conditions, tostart attending union meetings and to rectify poor condi-tions. The pamphlet started out with an opening refer-ence to an alleged salary difference between "Journey-men" and other employees. Paragraph 2 stated thatpeople in the $4.10 an hour to $5.70-an-hour pay rangedid not get evaluated for a raise in September and No-vember. Paragraph 3 stated that "One of the members ofthe team that negotiated that sorry contract is now ourunion president." Paragraph 4 asked why there was nocompensation for men who invested money in tools andmentioned starvation wages. Paragraph 5 complainedabout the lack of an effective suggestion system, whileparagraph 6 complained about the lack of a training pro-gram. Paragraph 7 interpreted article XIII of the con-tract to say that the local union president and other localunion officials could abrogate their responsibilities bydoing nothing and thereby continuing the existing con-tract.As shall be seen in further detail below, Respondentobjected to two further portions of the leaflet: paragraph8 and the final, or third "belief" paragraph, viz:8. There is a common feeling that during theentire 44 years that the I.A.M. has representedLummus employees, there has been some kind ofsell out every time contract negotiation time camearound. ....Realizing that it takes some kind of superhumancharacter to resist the temptation to accept a severalthousand dollar bonus in exchange for a weak con-tract or even pursuant to Article X11, no contract,which the company can easily afford, we shouldnot be paranoid, but must be eternally watchful ofthe leadership.Pumphrey testified that he distributed the leaflet to 12employees whom he had spoken to previously. Since hehad a "moral rule" of not unionizing on company time,Pumphrey handed the leaflet out at the plant, or nearbyin the parking lot on breaktime, lunchtime, before andafter work. Although he did not post the leaflet, he wastold that the leaflet had been posted by someone. OnMay 9, 8 days after the posting, he was called into ameeting with Lamar Stone, the night-shift supervisor.The May 9 WarningThe meeting took place in Stone's office. VincentShip, shop steward, Ralph Lee, leadman, Paul Crow, aunion committeeman, and Stone were there. Accordingto Pumphrey, Stone told him that he was" causing dis-sension and trying to drive a wedge between the compa-ny and the union...." Then Stone said that nothing ofI Respondent introduced no evidence which contradicted Pumphrey'sassertion that he did not post the leaflet651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis nature could be communicated on company proper-ty. When Pumphrey asked him about breaktime andlunchtime, he said, "No, don't be caught distributingunionizing literature on company property any time."Lamar Stone testified that he had not seen the leafletcirculating, but was told about it, and that he was in-formed that Pumphrey may have been the author of thedocument. Stone said that he did not tell Pumphrey thatthe entire leaflet was unacceptable, but said the Compa-ny could not tolerate the allegations of bribery and sell-out. He asked Pumphrey if he had proof, and Pumphreysaid he had no proof, but felt that way. In addition,Stone told Pumphrey that even though he had notposted the leaflet, he needed company permission to postmaterial on the bulletin board and could not distributematerial while on company time. (Emphasis supplied.) Oncross-examination, Stone defined company time as thetime when the Company was paying the employee andincluded breaktime in this definition.The June 12 WarningOn June 11, John Moore, manager of industrial rela-tions, was told that the leaflet had been posted in the ma-chine shop again. Moore called a meeting with Pumph-rey, his supervisor, Billy Allen, Paul Nelson, plant man-ager, and Vincent Ship, the union steward.Once again, Pumphrey admitted writing the leaflet butdenied posting it. He also admitted that he had no proofthere were briberies or a sellout, but thought that theywere possibilities. Because Pumphrey did not post thedocument he was given a verbal warning.Moore and Nelson both testified that Pumphrey wastold he had a right to his own opinion on wages andworking conditions, but that paragraph 8 and the third"belief' contained therein and set forth above were un-acceptable. Lummus rules 8 and 17 were read to Pumph-rey, and Moore and Nelson warned Pumphrey that hecould be discharged for the next infraction.On cross-examination, Pumphrey testified that it washis understanding that Nelson had only restricted his dis-tribution of the allegations concerning bribery and a sell-out. He remembered that on June 12, he had beenwarned about rules 8 and 17 but he "couldn't tell whichone he was being warned most about."The Telephone CallsOn July II or 12, Pumphrey began an attitude survey.His goal was to uncover "the opinions and attitudes ofthe work force concerning our wages, our union leader-ship, whether ...they believe the rumors they mayhave heard concerning sell-outs." He testified that hepicked four men at random from the union bulletinboard: Stelson Register, N. L. Farless, William Croley,and Dallas Hammock. Pumphrey knew none of the menpersonally.i. Testimony of Valerie Farless and N. L. FarlessValerie Farless testified that she received a telephonecall between noon and 2 in the afternoon. Pumphreyidentified himself as a union representative or uniontroubleshooter. She said Pumphrey told her that hewanted her husband to come to a meeting. Valerie Far-less also stated that Pumphrey asked how her husbandbecame a journeyman in only 4 years. He wanted toknow if he had done anything to make them put him upthere. Farless explained that her husband had workedthere for about 20 years. Pumphrey said he had a listthat showed differently.Then Pumphrey told her he thought someone mightbe getting a car or a deal. Farless said she would have totalk to her husband. When her husband came home, Far-less told him about the telephone call.N. L. Farless was angered over the call because hiswife was facing several operations. He went to Parnell,the union president, who advised him to speak to Moore.Farless testified that he asked Parnell if this harassmentcould be stopped. He "mentioned to him that if I knewwho Pumphrey was, more than likely I would take mat-ters into my hands and get a hold of him." After Farless'conversation with Moore, Pumphrey called back andasked Farless to a meeting. Rather than addressing angrywords at Pumphrey, Farless asked him if the meetinghad union sanction. Pumphrey said he could get sanc-tion. Pumphrey began to question him about what wenton but Farless told him not to call again and hung up.Farless did not confront Pumphrey at the plant andthough she was upset over the call, Mrs. Farless hadawaited her husband's return from work to relate the in-cident rather than calling him at the plant.2. Dallas Dale HammockDallas Hammock testified that on a Sunday he re-ceived a telephone call from Chester Pumphrey whoidentified himself as a union member. Pumphrey askedhim a series of questions: are you satisfied with the con-tract; are you a union member; are you aware that jour-neymen get the most money in the contract; are you ajourneyman; do you think union officials sold out at con-tract time; has anyone asked you what you would like inthe contract; would you go to a meeting at my house;are you going to the next union meeting. Hammock an-swered all of the questions and said he would go to ameeting.The next day, Hammock asked union steward CarlBlanchard if Pumphrey was a union official and autho-rized to hold a meeting at his house. Blanchard said no.Hammock went to Parnell who sent him to Moore.Hammock repeated to Moore the questions asked him byPumphrey about whether he thought there was a sellout,and the journeyman's higher pay. On cross-examination,Hammock testified that Pumphrey did not accuse anyoneof taking a bribe and that Hammock did not feel har-assed. He went to Moore, however, because he felt thatPumphrey was trying to split up the Union by his ques-tions about the higher rate for journeymen.3. William E. CroleyCroley received a telephone call from Pumphrey onJuly 14. He testified that Pumphrey asked him questionssimilar to those of Hammock's testimony. Croley men-tioned the call to Parnell because he had just joined theUnion and wanted to clarify matters. Parnell routed him652 LUMMUS INDUSTRIES, INC.to Moore, but Parnell also said he would take care of itbecause others had received the telephone call. Eventhough Croley was not asked for the questions Pumph-rey asked, he told them to Moore anyway. Later, Croleymet Farless who told him that he received a telephonecall too. On cross-examination, Croley acknowledgedthat he answered all of the questions, did not hang up,and ended the conversation on a cordial note.4. Stelson RegisterOn July 15, Register's wife received a telephone callby Pumphrey when Register was at work. When Regis-ter came home, his wife was upset. She asked "What'sgoing on at the shop?" According to Register, Pumphreyasked Register's wife if she would answer some ques-tions. His wife said that she would try. Pumphrey thenasked if the Company was treating her husband fairly.She said, "You'll have to ask my husband." Pumphrey'snext question was, "Is your husband getting fair repre-sentation?" Mrs. Register reiterated her reply that hewould have to ask her husband. According to Mrs. Reg-ister, Pumphrey said, "Well lady then you're not goingto cooperate with me." I conclude that Mrs. Registerwas upset because she did not know what was going on,and, in turn, her reaction made her husband perturbed aswell.After this call, Register went to Parnell and com-plained, explaining to Parnell that he and his wife wereupset by it. Parnell advised Register to relax becauseother members had been called and the Union was goingto take care of it. Later the same day in a chance meet-ing, Parnell reassured Register without elaboration thatthe responsible party was ". .. down now."5. Pumphrey's testimony on the telephone callsPumphrey admitted making the calls. He could not re-member exactly what he said to each person but deniedasking Mrs. Farless why her husband was a journeymanand said that he hung up on the wives as soon as theyasked him to stop. He testified that the wives offered himsuggestions about what to include in the new contractsuch as health insurance and no-strike clauses, and thathe received no threats resulting from the telephone calls.Pumphrey's DischargeOn July 18, Moore called Pumphrey into his officeand asked him if he had made the telephone calls.Pumphrey admitted making the telephone calls. Moorehad a separation notice ready. The notice cited rule 17(slanderous statements) as the reason for discharge.Moore further testified that Pumphrey had been warnedon June 12 about violating both rules 8 and 17, and thatPumphrey was informed that based upon two priorwarnings, including the strong one on June 12, notedabove, and another on May 7, by Stone that Moore haddecided to discharge him.Analysis and ConclusionsRespondent's no-distribution rule maintained and en-forced by Respondent, not being confined to workingtime in working and nonworking areas or nonworkingtime in working areas, and the no-solicitation rule main-tained by Respondent, not being confined to workingtime, were presumptively invalid on their face." TheSinger Company, 220 NLRB 1179, 1180 (1975), and casescited therein. I so find with respect to Respondent's rules7 and 8. An additional ground for this finding is the un-lawful requirement that the employee seek permissionfrom his employer before engaging in (a) solicitation forany purpose, which perforce could include purposes fullyprotected and in which he is entitled to participate underthe Act; or (b) distribution of any literature; likewise asubject over which the employer can exercise no suchunlawful dominion as these rules do. AMC Air Condition-ing Co., 232 NLRB 283, 284 (1977). Thus, as the Boardstated therein, "Respondent cannot lawfully require anemployee to seek permission as a precondition to engage...in protected, concerted activities in non-work areason the employee's free time."It follows that the warnings issued to Pumphrey onMay 9 and on June 12, being based upon rule 8 foundherein unlawful on its face, further violated Section8(a)(l) of the Act.The question next arises whether Pumphrey's dis-charge arose in whole or part from Respondent's en-forcement of rule 8 for if it did then the discharge wasitself unlawful "... unless the distribution interferedwith the employee's own work or that of other employ-ees...." The Singer Company, supra at 1181. As for thefirst part of this question I believe that the GeneralCounsel has met the burden of fairly showing by a pre-ponderance of the evidence that the discharge flowed, atleast in part from Respondent's enforcement of rule 8.Respondent's discharge of Pumphrey, as stated byMoore himself, was based in part on prior warningsgiven Pumphrey pursuant to rule 8 on both June 12 andMay 7. While Pumphrey did not necessarily believe hewas discharged under rule 8, his subjective understand-ing is not controlling; and, while I do not discreditMoore's assertion, as such, that the rule was not thecause for Pumphrey's discharge, rather his circulation ofdefamatory accusations was, the express tie-in betweenthe discharge and earlier warnings admittedly based,inter alia, on rule 8 provide ample support to concludethe discharge flowed at least in part from an unlawfulrule and thus the discharge itself violated Section 8(a)(1)of the Act. The Singer Company, supra at 1181. Therewas no scintilla of evidence tending to establish thatPumphrey's conduct interfered with his work or that ofother employees. Certainly there was no such conductby Pumphrey inside the plant which led to such interfer-ences.With regard to the telephone calls made by Pumphrey.not literally within the reach of a no-distribution ruleanyway, even there it was the union president in each ofthe four instances, who referred the speaker to Moore,rather than a matter of employees' work being interferedwith by Pumphrey. The record in such respect still failsto show any interference with work; in fact, Respon-dent's own witness could not even approximate the timepossibly "lost" in employee discussion with Moore, dis-cussion not unreasonably comparable with any talk over653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee's complaint or grievance as envisioned bythe grievance procedure in the collective-bargainingagreement which is a normal occurrence. I conclude thedischarge violated Section 8(a)(l) of the Act. Switchcraft,Inc., 241 NLRB 985 (1979).I further find that Respondent's assigned reason fordischarging Pumphrey violated Section 8(a)(l) of theAct. The evidence is clear that Pumphrey was directingappeals, albeit sometimes by use of stinging charges andinnuendo, at employees and the plant community at largeto awaken it to possible abuses, inequities, alleged inertiaon the Union's part, and specific needed improvements inworking conditions. This was protected concerted activ-ity. Samsonite Corporation Inc., 206 NLRB 343 (1973).He sought plainly the exchange of comments, opinions,and ideas, and if he imprudently repeated plant rumors,and spoke to family members of employees who reason-ably found, in some instances, that their lack of under-standing about Pumphrey's purpose left them disturbedby his calls, his was no personal grudge against eitherthe Union or Respondent.It has been noted that labor disputes are not tea partieswhere people speak decorously and politely. In Linn v.United Plant Guard Workers of America, Local 114, etat.,2the Supreme Court held that labor-management re-lations require uninhibited, robust speech declaring that[the] most repulsive speech enjoys immunity provided itfalls short of a deliberate or reckless untruth." Similarly,the Board has stated that, "Employees do not forfeit theprotection of the Act if in voicing matters of commonconcern, they give currency to inaccurate informationprovided that it is not deliberately or maliciously false."Walls Manufacturing Company, Inc., 137 NLRB 1317,1319 (1962).Respondent argues that Pumphrey had no proof thatthere had been bribery or a sellout and therefore createddeliberately false or malicious information. On cross-ex-amination, Pumphrey admitted that he had summed upgeneral "belly aching" in his discussion of sellouts andhad heard rumors about bribery. Also, as noted above,Respondent witnesses themselves established that therewere similar stories circulating prior to Pumphrey's ac-tivities. Pumphrey impressed me as a sincere and honestwould-be reformer who acted to improve working con-ditions. I do not find evidence of malicious intent or areckless disregard for the truth. Springfield Library andMuseum Association, 238 NLRB 1673 (1978).The bulk of Pumphrey's communications as even Re-spondent admitted, relates to working conditions. TheGeneral Counsel correctly pointed to United Parcel Ser-vice, Inc., 234 NLRB 223 (1978). In that case, the compa-ny had charged that the union newspaper contained de-famatory and obscene comments about the employer.The Board found the activity protected despite the al-leged obscenities contained therein and references to su-pervisors as "stupidvisors" pursuant to the view thatmost of the articles concerned working conditions andthe offensive matter was inextricably intermingled withthe other materials directed towards working conditions.2 383 U.S. 53, 63 (1965).In two other cases involving unsubstantiated accusa-tions of bribery, the employees' conduct was found pro-tected because, in the one, the employees' actions onbehalf of other employees did not lose protection simplydue to lack of proof and because the charge of a payoffto the union official was made in the "heat" of the argu-ment; and in the other because the charge or accusationof impropriety was pertinent to the debate and did notaccuse any one specific person of bribery. Ben Pekin Cor-poration, 181 NLRB 1025 (1970); and Tracy Towing Line,Inc., 166 NLRB 81 (1967).I have considered the arguments, ably presented byRespondent's counsel, that Respondent was entitled toprotect the plant operations from potential disruptionarising from Pumphrey's telephone calls, as well as casescited by him to support Respondent's action. The recordshows that Pumphrey's calls to 4 out of the 700 to 750employee plant force caused some "upset," no interfer-ence with production; no substantial loss of worktime;and no actual violence of any kind. It is significant thatthe persons called either ended the calls on a cordialnote or answered a question and hung up, but thatPumphrey received no threats himself and the men actedin an orderly manner to bring their complaint or reportsabout the calls up through channels, rather than takingmatters in their own hands. In addition, Croley andHammock's testimony, as well, indicate that Pumphreywas taking a survey and not merely firing allegations ofbribery and sellouts during his calls, and that they werenot threatened or upset by the calls. Thus, Pumphrey'sprotected right to address employees and members in theplant community outweighs easily any notion of adanger to plant order in this case, where such was notproven to be real.Following the Board's controlling precedent, I findthat Pumphrey's statements are protected. The leaflet didnot accuse anyone of actually taking a bribe and thesurvey questions were mere questions and not assertions.Certain courts have denied protection for obscenities andstatements which hold plant officials up to ridicule. SeeTimpte, Inc. v. N.L.R.B., 590 F.2d 871 (10th Cir. 1979),and Maryland Drydock Company v. N.L.R.B., 183 F.2d538 (4th Cir. 1950). Insofar as these cases impose astricter standard than the Board, I am bound by Boardprecedent, but such authority also supports my opinionthat because Pumphrey did not name names or use ob-scenities, his conduct is protected.I am not indicating that I approve of Pumphrey's tac-tics in all respects nor do I dispute Respondent's good-faith belief that they were warranted in dischargingPumphrey. The survey, however, was an integral part ofPumphrey's scheme to get suggestions from employeesand to stimulate activism on the part of the union mem-bership, a theme which connects all of his activities andwhich therefore constituted protected activity so that hisdischarge for such conduct violated Section 8(a)(1) ofthe Act. Transcon Lines, 235 NLRB 1163 (1978); Dreis &Krump Manufacturing, Inc., 221 NLRB 309 (1975);Jacobs Transfer, Inc., 201 NLRB 210 (1973); AmericanCast Iron Pipe Company, 234 NLRB 1126 (1978); and654 LUMMUS INDUSTRIES, INC.Great Lakes Steel, Division of National Steel Corporation,236 NLRB 1033 (1978).III. THI EFFECTS OF THE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section 11,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local Lodge 1870 is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining and enforcing by warnings or other-wise as described above, rule 8 which prohibits employ-ees from distributing literature on nonworking time innonworking areas, where such distribution is protectedby Section 7 of the Act, Respondent has violated Section8(a)(1) of the Act.4. By maintaining rule 7 which prohibits employeesfrom soliciting on nonworking time, where such solicita-tion is protected by Section 7 of the Act, Respondenthas violated Section 8(a)(1) of the Act.5. By discharging Chester L. Pumphrey in part pursu-ant to Respondent's unlawful no-distribution rule, Re-spondent has violated Section 8(a)(1) of the Act.6. By discharging Chester L. Pumphrey also becausehe engaged in protected concerted activity, Respondenthas violated Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall order that it cease and desist therefrom and takecertain affirmative action, including reinstating Pumph-rey and making him whole, in order to effectuate thepolicies of the Act. All backpay computations shall be inaccordance with F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977). (See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).)[Recommended Order omitted from publication.]655